Citation Nr: 0808854	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for claimed chronic 
left shoulder
disability.

2.  Entitlement to service connection for claimed chronic 
left upper extremity disability to include the left wrist 
disability.

3.  Entitlement to service connection for claimed chronic 
disability of the left side.

4.  Entitlement to service connection for claimed chronic 
left leg disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served in the military from October 1994 to April 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision from the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent medical evidence of chronic left 
shoulder disability.

2.  There is no competent medical evidence of chronic left 
upper extremity disability to include the left wrist.
 
3.  There is no competent medical evidence of chronic left 
side disability.

4.  There is no competent medical evidence of chronic left 
leg disability.


CONCLUSIONS OF LAW

1.  Claimed chronic left shoulder disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  Claimed chronic left upper extremity disability to 
include the left wrist was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Claimed chronic left side disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

4.  Claimed chronic left leg disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in December 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and/or medical opinion does or 
does not need to be obtained because there is no competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability for any of the veteran's claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Atlanta VA Medical Center from 
October 2000 to November 2003.  The veteran stated in 
December 2003 that he had no more information to support his 
claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Groveitt v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Chronic Left Shoulder Condition

The veteran contends that his chronic left shoulder condition 
is a result of his service in the United States Army.  
Service medical records are silent for complaints, treatment 
or diagnoses of left shoulder problems, although other 
ailments are noted.  Service separation examinations of 
January 2000 are negative for left shoulder problems.

VA outpatient treatment records from October 2000 through 
November 2003 reveal the veteran was treated with pain 
medications, heat, electrical stimuli, home exercise 
treatment, and occupational therapy for left shoulder pain.  
X-ray study of the shoulders in October 2000 revealed no 
acute processes.  In March 2001, the veteran's left shoulder 
showed flexion of 160 degrees, abduction of 150 degrees, 
extension of 50 degrees, internal rotation of 60 degrees and 
external rotation of 50 degrees.  VA records of September 
2003 indicate that the veteran's bilateral upper extremity 
range of motion was within normal limits with pain in the 6 
to 7 range, out of 10, with 10 being the most pain endured.  
November 2003 records reveal left shoulder pain at 5 to 6 out 
of 10, and that the veteran was instructed to continue the 
home exercise program, modify tasks and posture to reduce 
pain.

Following separation from service, the evidence is negative 
for a current diagnosis of left shoulder disability.  
Although the record contains VA treatment records for left 
shoulder pain, there is no evidence of abnormalities.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Based on the above evidence, 
the Board finds that in the absence of competent medical 
evidence of a diagnosed left shoulder disability, the 
appellant's claim must be denied.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for left 
shoulder disability.  For these reasons, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert, supra.

Service connection for Chronic Left Upper Extremity 
disability to include Left Wrist

The veteran contends that his chronic left upper extremity 
disability to include the left wrist is related to service.  
Service medical records indicate that the veteran had no left 
upper extremity or left wrist problems upon service entry in 
July 1994; the only indication of such a condition was the 
veteran's August 1998 documentation of left wrist pain while 
doing push-ups for the past year, but without a history of 
trauma.  He diagnosed with wrist strain, and advised to try 
push-ups on an incline.  The veteran's service medical 
records are otherwise silent, including his separation 
examination of January 2000, for other complaints, treatment 
or diagnoses of left upper extremity and left wrist 
condition, although other ailments are noted.

VA X-rays from October 2000 revealed no wrist fracture, 
dislocation or other significant bone or joint abnormality 
and the soft tissues were unremarkable.  VA outpatient 
treatment records October 2000 through November 2003 indicate 
the veteran was treated with pain medication, moist heat, 
paraffin treatment, home exercises and occupational therapy.  
In November 2003, his wrist range of motion was within normal 
limits, with strength being 5 of 5 on a scale of 1 to 5, with 
5 being the strongest.

Following separation from service, the evidence is negative 
for a current diagnosis of left upper extremity and left 
wrist disability.  Although the record contains a VA 
treatment records for left upper extremity and left wrist 
pain, there is no evidence of abnormalities.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of a diagnosed left upper extremity and left 
wrist disability, the appellant's claim must be denied.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for left upper 
extremity and left wrist disability.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.

Service connection for Chronic Left Side Condition

The veteran contends that his chronic left side condition is 
related to service.  The veteran's service medical records 
are otherwise silent, including his separation examination of 
January 2000, for any reports of left side conditions.

VA outpatient treatment records of February and March 2001 
indicate the veteran was treated for left side pain which was 
2 out of a scale of 1 to 10, with 10 being the worst pain.  
He was prescribed pain medication, exercise and moist heat.

Although the record contains VA treatment records for left 
side pain, there is no evidence of abnormalities.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of a diagnosed left side disability, the 
appellant's claim must be denied.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for left side 
disability.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.

Service connection for Chronic Left Leg Condition

The veteran contends that his chronic left leg condition is 
related to service.  Service medical records indicate that in 
June 1996, the veteran was treated for shooting pains down 
his left leg when he ran, but there are no other complaints, 
treatment or diagnoses of left leg condition, although other 
ailments are noted.  The veteran's separation examination of 
January 2000, is silent for any notations of left leg 
conditions.

VA outpatient treatment records of October 2000 through 
November 2003 are silent for left leg treatment and there is 
otherwise no evidence of left leg abnormalities.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of a diagnosed left leg disability, the 
appellant's claim must be denied.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for left leg 
disability.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.






ORDER

Service connection for chronic left shoulder disability is 
denied.

Service connection for chronic left upper extremity 
disability to include the left wrist is denied.

Service connection for chronic left side disability is 
denied.

Service connection for chronic left leg disablity is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


